DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 09 January 2020. The present application claims 1-20, submitted on 09 January 2020 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 & 8
Claim 1 recites the limitation "the spatial environment" in line 13 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 recites the limitation "the package gable" in line 14 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the intended adhesive surface" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase "after it is unlocked" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention and is unclear which elements are encompassed by “it”.  See MPEP § 2173.05(d).
Claim 8 recites the limitation "the gable surface" in line 15 of the claim.  There is insufficient antecedent basis for this limitation in the claim
Regarding claim 15, the phrase "from its locked position" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention and is unclear which elements are encompassed by “its”.  See MPEP § 2173.05(d).

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Independent Claim 1 and Claim 8 as currently amended includes a method of applying dispensing elements by means of a gripping device that includes pressing a flange of a screw cap for a predetermined time by a pressing head that is 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/XAVIER A MADISON/Examiner, Art Unit 3731                                

/ROBERT F LONG/Primary Examiner, Art Unit 3731